DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on February 10, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 2, and 4-7 are pending and under consideration in this action. Claim 3 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge et al. (Beveridge) (US 2010/0063275 A1; of record), UCLA (Vacuum Distillation; of record), EPIC Modular Process (When Vacuum Distillation is Useful; of record), Lindsay (US 2016/0137612 A1; published May 19, 2016), and Apodaca (Optimizing Organic Reactions with Design of Experiments and Principal Component Analysis; published Jan. 16, 2013).
	Applicant claims a method for preparing azoxystrobin, comprising the following steps:
	(a) mixing methyl (E)-2-[2-(6-chloropyrimidin-4-yloxy)phenyl]-3-methoxyacrylate, 2-cyanophenol, potassium carbonate, and 10-80 mol% of 1-methylpyrrolidine as a catalyst in an aprotic solvent at room temperature, to form a basic mixture; and reacting the basic mixture for 2-5 hours at a temperature of 60-120oC; wherein the aprotic solvent is toluene or methyl isobutyl ketone; and
	(b) subjecting the basic mixture in Step (a) to a first distillation under a reduced pressure of 80-120 torr at 70-80 torr at 70-80oC; wherein the product left after the first distillation under the reduced pressure, and a distillate by the first distillation under the reduce pressure is 1-methylpyrrolidine.

	Beveridge discloses a process for preparing azoxystrobin. Beveridge notes that they have found that certain pyrrolidine-based catalysts (e.g., 1-methylpyrrolidine) are able to be used as the catalyst in the preparation. In an embodiment, the process involves reacting between 0.05-40 mol% of the catalyst, N-methylpyrrolidine (also known as 1-methylpyrrolidine) (abstract; para.0001-0003; Beveridge claims 1 and 7). 
The process of the invention is carried out in a suitable inert solvent or diluent, such as toluene or methyl isobutyl ketone (para.0083). It is noted that methyl isobutyl ketone is disclosed as a particularly suitable diluent and is among the narrowed down list of five specifically listed inert solvent or diluent to be used in the process (para.0084; Beveridge claim 25). Methyl isobutyl ketone and toluene are also both exemplified as solvents for use in Beveridge’s process (para.0107; Table 1).
	Beveridge exemplifies a reaction of methyl (E)-2-[2-(6-chloropyrimidin-4-yloxy)phenyl]-3-methoxyacrylate with 2-cyanophenol in dimethylformamide (DMF) with 13.0 mol% N-methylpyrrolidine (1-methylpyrrolidine) added after the 2-cyanophenol. In this example, a DMF solution containing methyl (E)-2-[2-(6-chloropyrimidin-4-yloxy)phenyl]-3-methoxyacrylate was adjusted to approximately 50oC. A solution of 2-cyanophenol in DMF and potassium carbonate were added and the mixture was stirred for one minute before adding N-methylpyrrolidine. The reaction mixture was heated to 60oC and held at this temperature for 90 minutes. The mixture was then heated to 85oC and the DMF removed by vacuum distillation to an end temperature of 100oC. Toluene was charged, followed by hot water, maintaining the temperature of the mixture at 80oC. The mixture was stirred at 80oC for 30 minutes, settled, and then the aqueous phase separated. The toluene phase (reading on organic layer) was vacuum distilled to remove the solvent. The distillation residues were cooled to 80oC and then methanol added, maintaining the temperature above 60oC. The solution was cooled to 5oC and azoxystrobin was isolated by filtration (Beveridge Example 2i, para.0122).
	Beveridge also exemplifies a reaction of methyl (E)-2-[2-(6-chloropyrimidin-4-yloxy)phenyl]-3-methoxyacrylate with 2-cyanophenol in DMF with 5.0 mol% N-methylpyrrolidine added after the 2-cyanophenol. In this example, a stirred DMF solution containing methyl (E)-2-[2-(6-chloropyrimidin-4-yloxy)phenyl]-3-methoxyacrylate was adjusted to approximately 40-50oC. A solution of 2-cyanophenol in DMF and potassium carbonate were added and the mixture stirred for 5 minutes before adding N-methylpyrrolidine. The reaction mixture was heated to 80oC and held at this temperature for 4 hours. The DMF was removed by vacuum distillation to an end temperature of 100oC. Toluene was charged, followed by hot water, maintaining the temperature of the mixture at 80oC. The mixture was stirred at 80oC for 30 minutes, settled, and then the aqueous phase separated. The toluene phase was vacuum distilled to remove the solvent. The distillation residues were cooled to 90oC, and then methanol was added, maintaining the temperature above 60oC. The solution was cooled to 5oC and azoxystrobin isolated by filtration (Beveridge Example 2j, para.0123).
	Beveridge also exemplifies mixing methyl (E)-2-[2-(6-chloropyrimidin-4-yloxy)phenyl]-3-methoxyacrylate with 2-cyanophenol, potassium carbonate, and a catalyst in DMF then holding the reaction mixture with stirring at 40oC for 4 hours, then at 60oC for 2 hours (para.0110), thus indicating that the aforementioned components may be mixed at room temperature.
	Beveridge discloses that when carrying out their process, the reaction temperature can be varied within a relatively wide range. The temperature chosen will depend on the nature of the solvent or diluent, for example on its boiling point and/or the effectiveness for promoting the desired reaction, and on the rate at which the reaction is to be carried out. In any given solvent or diluent, the reaction will tend to progress more slowly at lower temperatures. In general, the reaction may be carried out at a temperature of from 0-120oC (para.0090).
	The process can be carried out at any reasonable pressure depending on the solvent, base, and reaction temperature. For low boiling point diluents or reagents, higher temperature can be accessed by reaction at higher than atmospheric pressures, and reactions can be carried out at atmospheric pressures or under vacuum if desired. In general, the reaction may also be carried out at a pressure of from 0.01-10 Bar (7.5-7500 torr) (para.0091).
	Beveridge further discloses that their process may be carried out in aqueous organic solvent system. Suitable cosolvents are use in such an aqueous process are solvents which are at least partially immiscible solvents, such as methyl isobutyl ketone. Advantageously, the water is removed throughout the reaction when these partially water immiscible solvents are used (para.0085). 

	Beveridge does not appear to explicitly disclose the instantly claimed combination of temperatures and pressures for the distillation step. However, this is a prima facie obvious modification in light of the teachings of UCLA and EPIC Modular Process. Beveridge also does not appear to explicitly exemplify the use of methyl isobutyl ketone or toluene as the solvent with the claimed components. However, this is a prima facie obvious modification in light of the teachings of Apodaca. Beveridge also does not appear to explicitly disclose wherein the distillate by the first distillation under the reduced pressure is 1-methylpyrrolidine. Lindsay is relied upon for this disclosure. The teachings of UCLA, EPIC Modular Process, Apodaca, and Lindsay are set forth herein below.

	UCLA discloses that a vacuum distillation is used when the boiling point of the compound (or the solvent) is to too high (boiling point greater than 150oC) in order to distill the compound or the solvent off without significant decomposition (pg.1, para.1).
	EPIC Modular Process discloses that vacuum distillation is a solution for when you have elements that decompose when heated at atmospheric pressure or that have high boiling points that would have high system heating requirements. EPIC Modular Process discloses that lowering the pressure below atmospheric results in lower temperature requirements to achieve evaporation for elements of the distillate, lowering overall heating requirements for the system (pg.1, para.1-2).
	Apodaca discloses that few topics in organic chemistry are more important than reaction optimization (pg.1, para.1). Apodaca discloses that a reaction can be thought of as a system accepting a number of inputs (parameters) and providing one or more outputs. Examples inputs might include: temperature, solvent, pH, catalyst, and time. Example outputs might include: yield, selectivity, purity, and cost. The goal of reaction optimization is to select the best inputs to achieve a given output (pg.1, para.3-pg.2, para.2).
	Lindsay is directed to the process for preparing azoxystrobin (abstract; para.0001; 0009). Lindsay discloses the use of tertiary-amine catalyst(s), such as 1-methylpyrrolidine (para.0001, para.0161). Lindsay notes that their selected tertiary-amine catalysts are those that remain inert, other than its catalytic effect, under the reaction conditions, i.e., it does not react with any of the starting materials or end-products. As such, the catalyst or the reaction medium comprising the catalyst may be reused multiple times (para.0157). 
	Among the materials Lindsay uses in their reaction include methyl (E)-2-[2-(6-chloropyrimidin-4-yloxy)phenyl]-3-methoxyacrylate, potassium carbonate, toluene, methyl isobutyl ketone, and 2-cyanophenol (para.0105, 0147, 0181). Lindsay also notes that the reaction may be carried out at various temperatures, e.g., temperatures ranging from 50-130oC, and at any pressure depending on the catalysts, base, and reaction temperature (para.0162, 1063).

Beveridge’s invention is directed to their finding that certain quinuclidine-based catalyst and pyrrolidine-based catalyst (e.g., 1-methylpyrrolidine) are able to catalyze the reaction for preparing strobilurin fungicides such as azoxystrobin (para.0001-0003). Beveridge’s Examples 2i and 2j, for example, exemplifies mixing/using all of the ingredients recited in the instant claim 1 aside from the aprotic solvent. In Examples 2i and 2j, Beveridge exemplifies the use of DMF as the solvent. However, as discussed above, Beveridge discloses methyl isobutyl ketone as a particularly suitable diluent and is among the narrowed down list of five specifically listed inert solvent or diluent to be used in the process (along with DMF). In light of this narrowed disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to try using methyl isobutyl ketone in lieu of DMF in, for example, Beveridge’s Examples 2i and 2j as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so methyl isobutyl ketone is among the five specifically pointed out and narrowed down solvents for use in Beveridge’s processes, and as disclosed by Apodaca, optimization of reaction inputs such as the solvent used in the reaction is a well known and routine step taken in the art to optimize reaction outputs, such as yield, purity, and/or cost.
	Although Beveridge does not appear to explicitly exemplify the claimed combination of temperature and pressure for the distillation steps, Beveridge’s exemplified methods discussed above perform the instantly claimed steps using the claimed ingredients to prepare azoxystrobin. Furthermore, the claimed temperatures and pressures overlap with the ranges of acceptable temperatures and pressures that Beveridge’s method of producing azoxystrobin may be performed at. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, in light of the teachings of UCLA and EPIC Modular Process that pressure and temperature are connected in that reducing the pressure reduces the temperature necessary to distill or evaporate off a solvent, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine experimentation to discover the optimum temperature and pressure within Beveridge’s disclosed ranges for the claimed mixture and distillation steps (e.g., reducing the pressure to reduce the temperature of the distillation steps), in order to obtain the advantage of, for example, lowering overall heating requirements for the system, and reducing the decomposition or degradation of the reactants and products. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). See MPEP 2144.05(II)(A):
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Further, with regards to the length of reaction time of the basic mixture in the instant claims’ step (a), as discussed above, Beveridge exemplifies a method of mixing the reaction using 13 mol% at 60oC for 90 minutes and exemplifies another method of mixing the reaction using 5.0 mol%  at 80oC for 4 hours. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, it would have been obvious to one of ordinary skill in the art to engage in routine experimentation to determine the optimal reaction time within the two points exemplified by Beveridge based on factors such as the temperature used for the reaction and the amount of catalyst used in order to obtain the optimal amount of the resulting product. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
With regards to the limitation in the instant claim 1(b) wherein a distillate by the first distillation under the reduced pressure is 1-methylpyrrolidine, although the cited combination of prior art references does not appear to explicitly disclose the limitation wherein the “distillate by the first distillation under the reduced pressure is 1-methylpyrrolidine,” as the combined teachings of the cited prior art references is fairly suggestive of the claimed method as discussed above, the aforementioned limitation, absent evidence to the contrary, will necessarily follow from following the process of the combined teachings of the cited prior art references. Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in doing so as Lindsay discloses that 1-methylpyrrolidine remains inert, other than its catalytic effect, under the reaction conditions, i.e., it does not react with any of the starting materials (which overlap with those disclosed by Beveridge) or end-products, and therefore, the catalyst can be recovered and reused multiple times.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beveridge et al. (Beveridge) (US 2010/0063275 A1; published Mar. 11, 2010), UCLA (Vacuum Distillation; published May 6, 2016), EPIC Modular Process (When Vacuum Distillation is Useful; published Oct. 21, 2015), Lindsay (US 2016/0137612 A1; published May 19, 2016), and Apodaca (Optimizing Organic Reactions with Design of Experiments and Principal Component Analysis; published Jan. 16, 2013) as applied to claims 1 and 4-7 set forth above, further in view of Wang et al. (Wang) (US 2016/0090365 A1; of record).
	Applicant’s claims are set forth above and incorporated herein.
Applicant further claims a step (c) as set forth in claim 2.

	The teachings of Beveridge, UCLA, EPIC Modular Process, Lindsay, and Apodaca, and the motivation for their combination are set forth above and incorporated herein.

	The combined teachings of Beveridge, UCLA, EPIC Modular Process, Lindsay, and Apodaca does not appear to explicitly disclose washing the crystalline solid with methanol, and then drying the crystalline solid at 40-65oC. Wang is relied upon for this disclosure. The teachings of Wang are set forth herein below.

	Wang discloses that in the preparation of azoxystrobin, after the filtration after cooling, filter cake may further be washed with a volatile organic solvent, such as methanol, then filtered and dried after washing. The drying procedure can be executed at a temperature of 20-110oC (para.0035).

	As discussed above, Beveridge discloses the step of isolating by filtration the azoxystrobin from the solution after cooling. In light of Wang’s disclosure that it is known to further wash the filtered product with methanol and dry the washed product at a temperature of 20-110oC, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Beveridge with the teachings of Wang, and wash with methanol the azoxystrobin that was isolated by filtration at the end of Beveridge’s exemplified method, then dry the washed product at a temperature of 20-110oC. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of reducing the amount of solvent and moisture in the final azoxystrobin product, thus improving its purity and shelf-life. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as such steps are art recognized and conventional in the production of azoxystrobin. 
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.
Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive. 
(1) Applicant argues that the amended claim 1 recites, among other features, a special technical features (STF) that the aprotic solvent is toluene or methyl isobutyl ketone. Applicant points to the disclosure at page 3, line 29 to page 4, line 4 of the present application, when toluene is used as the aprotic solvent, the yield of azoxystrobin is 94.9%, and the distillate by the first distillation under the reduced pressure is 1-methylpyrrolidine having a recovery rate of 96.3%, which can be easily recycled and reused. Further, when methyl isobutyl ketone is used as the aprotic solvent, the yield of azoxystrobin is 95.4%, and the recovery rate of the catalyst 1-methylpyrrolidine is 95.9%.
Applicant argues that Beveridge, UCLA, and EPIC, taken alone or in combination, fail to disclose or teach the STF that the aprotic solvent is toluene or methyl isobutyl ketone, and as such, Beveridge, UCLA, and EPIC cannot achieve the effects of high recovery rate of the catalyst 1-methylpyrrolidine and high yield of azoxystrobin as claim 1 having the aforementioned STF can. 

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. As discussed above, the cited prior art references establish that the solvent, temperature, and pressure used in reactions are parameters that are routinely optimized in the art to optimize reaction outputs such as yield, purity, and/or cost. It is noted that Applicant does not appear to disclose in the instant application any comparative experimental data – in particular, comparisons to that of the closest prior art of record (in the instant case, Beveridge) – to demonstrate the critical elements or features of the instantly claimed method that contribute to an unexpected result (e.g., combination of starting material, temperature used at certain steps, pressure used at certain steps, etc.).
Beveridge’s invention is directed to their finding that certain quinuclidine-based catalyst and pyrrolidine-based catalyst (e.g., 1-methylpyrrolidine) are able to catalyze the reaction for preparing strobilurin fungicides such as azoxystrobin (para.0001-0003). Beveridge’s Examples 2i and 2j, for example, exemplifies mixing/using all of the ingredients recited in the instant claim 1 aside from the aprotic solvent. In Examples 2i and 2j, Beveridge exemplifies the use of DMF as the solvent. However, as discussed above, Beveridge discloses methyl isobutyl ketone as a particularly suitable diluent and is among the narrowed down list of five specifically listed inert solvent or diluent to be used in the process (along with DMF). In light of this narrowed disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to try using methyl isobutyl ketone in lieu of DMF in, for example, Beveridge’s Examples 2i and 2j as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so methyl isobutyl ketone is among the five specifically pointed out and narrowed down solvents for use in Beveridge’s processes, and as disclosed by Apodaca, optimization of reaction inputs such as the solvent used in the reaction is an well known and routine steps taken in the art to optimize reaction outputs, such as yield, purity, and/or cost.
Furthermore, it is noted that Lindsay discloses and recognizes that 1-methylpyrrolidine remains inert, other than its catalytic effect, under the reaction conditions, i.e., it does not react with any of the starting materials (which overlap with those disclosed by Beveridge) or end-products, and therefore, the catalyst can be recovered and reused multiple times.

Conclusion
Claims 1, 2, and 4-7 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616